Case 7:21-cr-00124-KMK Document 37 Filed 03/10/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
DCR jr VU)
Robert Grieser
Defendant(s).
X
Defendant __Robert Grieser hereby voluntarily consents to
participate in the following proceeding via___ videoconferencing or _X_ teleconferencing:
__..__ Initial Appearance Before a Judicial Officer
_X_ Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)
___ Bail/Detention Hearing
__.._ Conference Before a Judicial Officer
{During a phone calf on March 9, 2021, Robert Grieser authorized
Benja:min Gold to affix his signature to this form).
Robert Grieser ‘ex
Defendant’s Signature Defendant’s Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)
Robert Grieser Benjamin Gold
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

3/10 /3/ (ay aa

Date (SeSiseaersee7 U.S. Magistrate Judge

 
